Citation Nr: 1036447	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  05-01 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to a rating in excess of 40 percent for residuals 
of left thigh wound with neuropathy, for accrued benefits 
purposes.

3.  Entitlement to a rating in excess of 40 percent for partial 
neuropathy of the medial, ulnar, and interosseous nerves, right 
arm, with arthrodesis of the right thumb metacarpal, for accrued 
benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 
1969.  He died on September [redacted], 2003.  The appellant is the 
Veteran's surviving spouse. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection for 
the cause of the Veteran's death and increased ratings for the 
Veteran's service-connected disabilities for accrued benefits 
purposes.  Timely appeals were noted with respect to that 
decision.

In January 2009, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.

On October 13, 2009, in accordance with authority provided in 38 
U.S.C.A. § 1116, the Secretary of the Department of Veterans 
Affairs announced his decision to establish presumptions of 
service connection, based upon exposure to herbicides within the 
Republic of Vietnam during the Vietnam Era, for three new 
conditions: ischemic heart disease, Parkinson's disease, and B 
cell leukemias.  On November 20, 2009, the Secretary of Veterans 
Affairs directed the Board to stay action on all claims for 
service connection that cannot be granted under current law but 
that potentially may be granted based on the planned new 
presumptions of service connection for ischemic heart disease, 
Parkinson's disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  

The final rule implementing these regulations was published in 
the Federal Register on August 31, 2010.  The final rule states 
that the term "ischemic heart disease" encompasses 
atherosclerotic cardiovascular disease, the disorder that is 
listed on the Veteran's death certificate as the primary cause of 
his death.  However, implementation of this final rule is subject 
to the provisions of the Congressional Review Act (CRA).  The CRA 
provides for a 60-day waiting period before an agency may 
implement a major rule to allow Congress an opportunity to review 
the regulation.  Thus, the Board's stay remains in place pending 
Congressional review of the new regulation.  

As this appeal contains a claim that may be affected by these new 
presumptions (entitlement to service connection for the cause of 
the Veteran's death from atherosclerotic cardiovascular disease), 
the Board must stay action on the question of entitlement to 
service connection for the cause of the Veteran's death in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, the adjudication of this claim will be 
resumed.


FINDING OF FACT

Evidence in the file at the time of the Veteran's death reflects 
the Veteran had a prior history of treatment for his service-
connected disabilities, but had not received an evaluation or 
comprehensive treatment for these disorders for years prior to 
his death.  No medical evidence showing the current 
symptomatology related to the Veteran's service-connected 
disabilities was in the file at the time of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 40 percent 
for the service-connected residuals of left thigh wound with 
neuropathy, for accrued benefit purposes, have not been met. 38 
U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 
4.73, Diagnostic Code 5313 (2009).

2.  The criteria for a disability rating greater than 40 percent 
for the service-connected partial neuropathy of the medial, 
ulnar, and interosseous nerves, right arm, with arthrodesis of 
the right thumb metacarpal, for accrued benefit purposes, have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 5121 (West 2002); 38 
C.F.R.        §§ 3.1000, 4.124a, Diagnostic Code 8513 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

Finally, the Board finds that notwithstanding the recent 
amendments to the law enacted by the Veterans Claims Assistance 
Act of 2000 and the new duty to assist regulations, no undue 
prejudice to the appellant is evident by a disposition by the 
Board herein.  See Veterans Claims Assistance Act of 2000, 
codified as amended at 38 U.S.C.A. § 5103; 66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  The United States Court of Appeals for Veterans 
Claims (Court) has held that VCAA is not applicable in cases such 
as this.  In concluding that the VCAA is not applicable to the 
appellant's allegations of CUE in a Board decision, the Court 
states that even though the VCAA is a reason to remand "many, 
many claims, ... it is not an excuse to remand all claims."  While 
the VCAA is potentially applicable to all pending claims, as held 
in Holliday v. Principi, 14 Vet.App. 280 (2001), and where 
applicable prudence dictates that VA and not the Court decide in 
the first instance what impact the VCAA has upon a claim, where 
the VCAA can have no application as a matter of law the Court not 
only may, but must so hold.  Livesay v. Principi, 15 Vet. App. 
165 (2001).  

 The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A.           §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board notes that there is no letter complying with 
the VCAA that was sent to the appellant with regard to her 
accrued benefits claims.  However, a claim for accrued benefits 
is based on the evidence in the claims folder at the time of the 
Veteran's death.  VA treatment records dated prior to the date of 
death have been associated with the file.  Moreover, the 
appellant was an active participant in the claims process and 
attempted to submit evidence to support the claim.  However, 
there is no additional evidence that could be obtained to support 
the accrued benefits claims, and thus no prejudice will result 
from the Board adjudicating the claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); see also 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).   

Legal Criteria

The law and regulations governing claims for accrued benefits, as 
applicable to this case, state that, upon the death of a Veteran, 
his or her lawful surviving spouse may be paid periodic monetary 
benefits to which he or she was entitled at the time of death, 
and which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence that 
was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision."  The 
Federal Circuit noted that this conclusion comported with the 
decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), 
which stated that a consequence of the derivative nature of the 
surviving spouse's entitlement to a Veteran's accrued benefits 
claim is that, without the Veteran having a claim pending at time 
of death, the surviving spouse has no claim upon which to derive 
his or her own application.  Id. at 1300.  The Veterans Benefits 
Act of 2003 amended § 5121 by repealing the two-year limit on 
accrued benefits; however, the new provision applies only to 
those cases involving deaths occurring on or after December 16, 
2003.  See Veterans Benefits Act of 2003, Pub. L. No. 108- 183, § 
104, 117 Stat. 2651, 2656 (Dec. 16, 2003) (codified at 38 
U.S.C.A. § 5121 (West Supp. 2008).  Here, the Veteran died in 
September 2003.   Thus, the two-year limitation on accrued 
benefits is applicable in the current appeal; however, this two 
year period of accrued benefits may occur at any time during the 
appeal, and is not limited to the two years immediately prior to 
the Veteran's death.   See Terry v. Principi, 367 F.3d 1291 (Fed. 
Cir. 2004).  

In March 2003, the Veteran filed a claim for increased ratings 
for his service connected residuals of a left thigh wound with 
neuropathy and  partial neuropathy of the medial, ulnar, and 
interosseous nerves, right arm, with arthrodesis of the right 
thumb metacarpal.  These claims were pending and unadjudicated at 
the time of the Veteran's death in September 2003.  

An application for accrued benefits must be filed within one year 
after the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation, by a 
surviving spouse is deemed to include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  
Applicable law and VA regulations, however, further stipulate 
that for claims filed for death benefits, a specific claim in the 
form prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a).

The appellant filed a timely claim for accrued benefits in 
December 2003.  Thus, the Board must adjudicate the issues 
pending at the time of the Veteran's death for the purpose of 
accrued benefits; however, the applicable regulation permits the 
Board to address only the evidence of record that was associated 
with his claims folder at the time of his death.  See 38 C.F.R. § 
3.1000(a).

The Board notes that effective November 27, 2002, 38 C.F.R. § 
3.1000 (pertaining to accrued benefits claims) was amended to 
clarify the terms "evidence in the file at date of death" and 
"evidence necessary to complete the application".  See 67 Fed. 
Reg. 65707-708 (Oct. 28, 2002).  The term was clarified to 
indicate that "evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of death.  
Pursuant to the Board's January 2009 remand, all VA treatment 
records up to the date of the Veteran's death have been obtained 
and are in the file.  The Board is satisfied there was 
substantial compliance with its remand orders.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably be 
determined, on the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected 
disability is rated on the basis of specific criteria identified 
by diagnostic codes. 38 C.F.R. § 4.27.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10. It is also necessary to evaluate 
the disability from the point of view of the veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor. 38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.

By reasonable doubt, it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim. It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2.  
Where entitlement to compensation has already been established 
and an increase in disability rating is at issue, however, the 
present level of disability is of primary concern.  Although a 
review of the recorded history of a disability should be 
conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Analysis

As an initial matter, the Board notes that the record on appeal 
contains evidence that was received subsequent to the Veteran's 
death in September 2003, in the form of a June 1989 application 
for psychiatric hospitalization.  Under the rules applicable to 
claims for accrued benefits, cited above, however, such evidence 
cannot be considered in the context of the present appeal.  See 
38 U.S.C.A. § 5121(a) & 38 C.F.R. § 3.1000(a) (which stipulate 
that entitlement to accrued benefits is considered based on 
"evidence in the file at date of death").  Such evidence cannot, 
therefore, be considered in the current adjudication of the 
appellant's accrued benefits claim.

The Veteran's residuals of a left thigh wound with neuropathy are 
rated under Diagnostic Code 5313, which pertains to Muscle Group 
XIII. Muscle Group XIII includes the muscles involved in 
extension of the hip and flexion of the knee; outward and inward 
rotation of the flexed knee; acting with rectus femoris and 
sartorius synchronizing simultaneous flexion of the hip and the 
knee, and extension of the hip and knee.

This Diagnostic Code provides for a 0 percent disability rating 
where the disability is slight; a 10 percent disability rating 
where the disability is moderate; a 30 percent disability rating 
where the disability is moderately severe, and a maximum 40 
percent disability rating where the disability is severe.  38 
C.F.R. § 4.73, DC 5313.

The Veteran's partial neuropathy of the medial, ulnar, and 
interosseous nerves, right arm, with arthrodesis of the right 
thumb metacarpal is rated under Diagnostic Code 8513, which 
provides ratings for paralysis of all radicular groups of nerves.  
Diagnostic Code 8513 provides that mild incomplete paralysis is 
rated 20 percent disabling on the major side and 20 percent on 
the minor side; moderate incomplete paralysis is rated 40 percent 
disabling on the major side and 30 percent on the minor side; and 
severe incomplete paralysis is rated 70 percent disabling on the 
major side and 60 percent on the minor side.  Complete paralysis 
of all radicular groups is rated 90 percent disabling on the 
major side and 80 percent on the minor side.  

The appellant maintains that the severity of the Veteran's 
service-connected disorders supports her claim of entitlement to 
increased ratings for accrued benefits purposes.  She has 
provided no lay evidence of an increase in disability, alleging 
only that she is entitled to accrued benefits "if [VA clinical 
records] show increased disability."

A review of the clinical records contemporaneous to the filing of 
the Veteran's claim in March 2003 shows no evidence of an 
increase in the severity of the Veteran's service-connected 
disabilities.  In fact, the only contemporaneous clinical 
reference to his service-connected disabilities is dated July 
2002, when the Veteran requested 800 milligrams of ibuprofen for 
"pain in leg."  None of the relevant clinical notes address the 
level of severity of the Veteran's scars or neuropathy of the 
left leg, nor is there any reference to the severity of 
disability caused by the Veteran's service-connected right hand 
and arm injuries.  In fact, the Veteran failed to appear for 
almost all of his VA clinical appointments in the year prior to 
his death. 

The Veteran was receiving the maximum disability evaluation, 40 
percent, under Diagnostic Code 5313 for his left leg disability, 
and the vague reference to "leg pain" is insufficient to 
establish whether another Diagnostic Code is applicable to the 
claim and may have resulted in a higher rating.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the Veteran had 
not received treatment for his right hand and arm disabilities 
for some years prior to his death; thus, there is insufficient 
evidence to evaluate the level of severity of the Veteran's 
partial neuropathy of the medial, ulnar, and interosseous nerves, 
right arm, with arthrodesis of the right thumb metacarpal, at the 
time of the filing of the Veteran's claim in March 2003.  In the 
absence of competent medical or lay evidence corroborating the 
claims for an increased rating for the Veteran's service 
connected disabilities for accrued benefits purposes, the claims 
must be denied.  

The Board notes the provisions of 38 C.F.R. § 3.321(b)(1) with 
respect to whether the Veteran's disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
such that referral to the appropriate officials for consideration 
of extra-schedular ratings is warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996).  That provision provides that, in 
exceptional circumstances where the schedular ratings are found 
to be inadequate, a veteran may be awarded a rating higher than 
that encompassed by the schedular criteria, as shown by evidence 
showing that the disability at issue causes marked interference 
with employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the use 
of the regular schedular standards.  Id.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular ratings for that service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of the 
schedule impractical.").  Although the Veteran was unemployed and 
homeless, nothing in the record at the time of the Veteran's 
death indicates that his service-connected disabilities, by 
themselves, contributed to his unemployability.  Thus, his 
disability picture was contemplated by the rating schedule, and 
referral for extraschedular consideration is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court of 
Appeals for Veterans Claims (Court) held that where a lengthy 
adjudication of an increased rating claim may have resulted in an 
increase in severity of the service-connected disorder during the 
pendency of the claim, staged ratings should be considered.  
Although the present claim has been pending for some time, the 
record contains no evidence of an increase in severity of the 
Veteran's service-connected disabilities prior to his death in 
September 2003.  The weight of the credible evidence demonstrates 
that the manifestations of the Veteran's service-connected 
disabilities did not warrant an increase during this period.











      (CONTINUED ON NEXT PAGE)
ORDER


Entitlement to a rating in excess of 40 percent for residuals of 
left thigh wound with neuropathy, for accrued benefits purposes, 
is denied.

Entitlement to a rating in excess of 40 percent for partial 
neuropathy of the medial, ulnar, and interosseous nerves, right 
arm, with arthrodesis of the right thumb metacarpal, for accrued 
benefits purposes, is denied.





____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


